FILED
                             NOT FOR PUBLICATION                            JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MULYADI CHANDRA,                                 No. 07-72229

               Petitioner,                       Agency No. A096-362-472

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Mulyadi Chandra, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his motion to reopen removal proceedings



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and de novo

questions of law, including claims of ineffective assistance of counsel. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The IJ did not abuse his discretion in denying Chandra’s motion to reopen

because the evidence was insufficient to establish “exceptional circumstances”

under 8 U.S.C. § 1229a(e)(1), Celis-Castellano v. Ashcroft, 298 F.3d 888, 892 (9th

Cir. 2002) (agency properly denied motion to reopen supported only by alien’s

declaration that he suffered an asthma attack and hospital form did not indicate

severity of illness), and because Chandra was not represented by counsel at the

time that his hearing notices were issued.

      We lack jurisdiction to address Chandra’s contention that his proceedings

warrant reopening based on a meritorious asylum claim because he failed to raise it

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                 07-72229